ICJ_037_AerialIndicent1955_GBR_BGR_1958-01-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF JANUARY 27th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 27 JANVIER 1958
This Order should be cited as follows:
“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of January a7th, 1958: I.C.]. Reports 1958, p. 13.”

La présente ordonnance doit étre citée comme suit:
«Affaire relative à l'incident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),

Ordonnance du 27 janvier 1958: C.I. J. Recueil 1958, p. 13.»

 

Sales number 1 80
Noe de vente:

 

 

 
13

COUR INTERNATIONALE DE JUSTICE

1958
Le 27 janvier
Rôle général

ANNÉE 1958 n° 37

27 janvier 1958

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour;

Vu l'ordonnance du 26 novembre 1957 par laquelle la Cour a
fixé au 2 juin 1958 la date d’expiration du délai pour le dépôt du
mémoire du Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord et réservé pour une ordonnance à rendre
ultérieurement la fixation d’un délai pour la présentation par la
Partie défenderesse de son contre-mémoire;

Après s’étre renseigné auprès de la Partie défenderesse,

Fixe au 9 décembre 1958 la date d’expiration du délai pour le
dépôt du contre-mémoire du Gouvernement de la République
populaire de Bulgarie;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-sept janvier mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement

4
INCIDENT AERIEN (R.-U. C. BULGARIE) (ORD. 27 I 58) 14

au Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlan-
de du Nord et au Gouvernement de la République populaire de
Bulgarie.

Le Président,
(Signé) Green H. HACKWORTH.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
